Title: To Alexander Hamilton from Theodore Sedgwick, 19 November 1796
From: Sedgwick, Theodore
To: Hamilton, Alexander



Stockbridge [Massachusetts] 19. Nov. 1796
My dear sir

The letters inclosed will explain themselves. I will only add one fact—the young man “who was going to transact some business up the north river” came directly here in the stage which communicates with New York and of course went not nigh the river at all & is now waiting only for my answer. I need not say that this information must be kept secret, for however proper it may be, and I esteem it highly so, Dayton would doubtless deem it a breach of confidence.
I am sincerely & affectionately your friend

Theodore Sedgwick
Mr. Hamilton.

